 In the Matter of JASPERCHAIR COMPANY, A CORPORATION,andUNITEDFURNITURE WORKERS OFAMERICA,AFFILIATEDWITH THE C. I. O.Case No. C-2352.-Decided December 31, 194.9Jurisdiction:furniture manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercrori:interrogating employees regarding unionaffiliation;making derogatory remarks concerning union; intimidating andattempting to intimidate employees and other persons participating in unionactivities; interfering with union organization and activities and keeping undersurveillance union meetings and activities.Disc) urination:discharge of an employee, for union activity; charges as todiscrimination against union members in the distribution of overtime work,dismissed.Remedial Orders:cease and desist unfair-labor practices; reinstatement andback pay awarded.DECISIONANDORDEROn September 28, 1942, the Trial Examiner issued his Interme-diate Report_ in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set out in the copy of the Inter-mediate' Report -attached hereto.Thereafter the respondent filedexceptions to the Intermediate Report and a brief in support of theexceptions.The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board'has con-sidered the Intermediate Report, the exceptions and the brief, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, 'Jasper Chair Company,Jasper, Indiana, its officers, agents, successors, and assigns, shall :46 N. L.R. B., No. 65.528 JASPER CHAIR COMPANY5291.Cease and desist from :(a)Discouraging membership in the United Furniture Workersof America, Local No. 331, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, by,discharging any of its employees or in any other manner discrim-inating, in regard to the hire or tenure of employment, or any termor condition of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inothermutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Leo Lannan immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his`seniority and other rights and privileges;(b)Make whole Leo Lannan for any loss of pay he may havesuffered by reason of the respondent's discrimination against, him,by payment to him of a sum of money equal to that which he nor-mally would have earned as wages from February 17, 1942, to thedate of the respondent`s offer of reinstatement, less his net earnings,if any, during said period ;(c)Post immediately in conspicuous places throughout its Jasper,Indiana, plant and maintain for a period of at least sixty (60)'consecutive days from the date of posting, notices to its employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of this Order; and (3)that the respondent's employees are free to become or remain mem-bers of United Furniture Workers of America, Local-No. 331, affil-iated with the Congress' of Industrial Organizations, and that therespondent will not discriminate against any employee because ofmembership in or activity on behalf of that organization;(d)Notify the Regional Director for the Eleventh Region iii writ-ing, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith. .AND IT IS FURTHER ORDERED that the complaint be dismissed insofaras, it alleges that the respondent has discriminated against unionmembers in the distribution of over'tinie work. J530DECISIONSOF NATIONALLABOR RELATIONS BOARDMR. GERAI;D D. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Allen Sinsheimer, Jr.,for'the Board.Mr. Isudor Kahn,of Evansville, Ind, andMr. Arthur C. Nordhoff,,of Jasper,Ind., for the respondent.,STATEMENT OF THE CASEUpon a charge duly filed on July 24, 1942, by United Furniture Workers ofAmerica, affiliated with the C ,I. 0., herein called the Union, the National Labor,Relations Board, herein called the 'Board, by the Regional Director for theEleventh Region (Indianapolis, Indiana),' issued its complaint, dated August 8,1942, against the Jasper Chair Company, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, together with notice of hearing thereon, wereduly served upon the respondent and the Union.(1) that from about August 1, 1941, the respondent engaged in a course of actionfor the purpose of interfering with the self-organization of its employees whichcourse of action included (a) interrogating employees regarding union affilia-tions, (b)making 'derogatory remarks concerning the Union, (c) intimidatingor attempting to intimidate employees and other persons participating in unionactivities, (d) discriminating against union members in the distribution of overtime work, (e) keeping under surveillance union meetings and activities, and(f) interfering with union organization and activities; (2) that on or aboutFebruary 17, 1942, the respondent terminated the employment of Leo Lannanand thereafter refused to reinstate him because of his membership in and activi-ties on behalf of the Union; and (3) that by such acts and conduct the respond-ent interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. In its answer filed on August 24, therespondent denied that it had engaged in any unfair labor practices and furtherdenied that any complaint had been issued, because the "purported complaint"bore the signature of the Regional Director without evidence that the Board hadduly caused the "purported complaint" to be so signed.Pursuant to notice, ^a hearing was held at Jasper, Indiana, from August 24 toAugust 27, 1942, before the undersigned, Earl S Bellman, the Trial Examinerduly designated by the Acting Chief Trial Examiner.The Board and the re-spondent were represented by counsel and participated in the hearing. Fullopportunity to be heard, to examine and cross-examine witnesses and to introduceevidence bearing upon the issues was afforded all parties.At the close of - theBoard's case the, respondent moved severally to dismiss the, allegations of thecomplaint. - The motions were denied.At the close of the hearing, the re-spondent renewed its motions to dismiss, and ruling was reserved thereon.Therespondent's motions, except as otherwise appears herein, are hereby denied.'The complaint.was amended without objection at the opening of the hearing on August24, 1942, at which time the respondent filed its answer,the time for filing having been dulyextended JASPER CHAIR COMPANY531The parties were afforded, but waived, opportunity to argue orally before the'undersigned.`The Board and the respondent have filed briefs with the under-signed.Upon the entire record 'in the case, and from his observation of the witnesses,,the undersigned makes the following:FINDINGS OF FACT,I.THE BUSINESS OF THE RESPONDENTThe respondent, Jasper Chair Company, is an,Indiana corporation organizedin February 1922.At itsaplant in Jasper, Indiana, it is.engaged in the manu-facture of office and school chairs.The value of the raw materials purchasedannually is in excess of $100,000 of which approximately 75 percent come, fromoutside the State of'Indiana.' The respondent's annual sales are in excess of$150,000, approximately 75 percent being shipped throughout the United Statesto points outside the State of Indiana.IITHE ORGANIZATIONS INVOLVIDThe United Construction Workers Organizing Committee, Local No. 331, wasa labor organization affiliated with the Congress of Industrial OrganizationsItadmitted to membership employees in the furniture factories of Jasper, Indiana.The United Furniture Workers of America, Local No. 331, is a labor orgauiza-bership employees in the furniture factories in Jasper, Indiana. It is the suc-cessor of the Construction Workers!III. THE UNFAIR LABOR PRACTICESA. Chronological statement of the factspopulation in which there are 13 furniture factories. Shortly thereafter, inSeptember,, the Utiion' held its first and' only mass meeting in the court house inJasper.A day or two after that meeting, William Schwinghamer, the re-spondent's superintendent, went to employee Edward Braun near his machineand said, "I heard you was at the meeting too, last night."Braun did not reply.Schwinghamer then said, "If you fellows ain't satisfied with what you are gettingaround here, you can go somewhere else and work." Braun said nothing!During the latter part of September, Schwinghamer asked employee ElmerHuebner if he had gone to, the union dance.Huebner replied that he had; that9The Construction Workers organized Local 331 in Jasper in August 1941.At that timethe officers and membersof a'labororganizationaffiliated with the American Federation ofLabor, which had functionedfor several yearsin Jasper, "switched over" to the C I. 0.Thereafter, in May 1942, the Furniture Workerssucceeded'the Construction Woikers, andissued a,charter to Local 331.The membership and officers of'Local 331 were not changedby thesuccessorshipin May 1942.Hence the term, Union, is used herein to,designate boththe Construction Workers and the Furniture Workers.Y3The above findingismade uponthe testimony of Braun, a credible witnessAt the timeof the hearingBraun wasliving ona farm some 20 milesfiom Jasper, having voluntarilyceased hisemployment with the respondent in April 1942. Schwinghamer denied having evermadeany comment about the Union to Braun or having made the statements above setforthOn the whole, Schwinghamer was not a credible witnessAs appears more fullybelow,his testimonyon a numberofmatters was contradicted by that of scveial crediblewitnessescalled by the Board ; his testimony was in part at variance with that of other wit-nesses calledby the respondent; and in certain respects his testimony was inconsistenti 532 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had had a good time;and that Schwinghamer should have been along'Schwinghamer replied that he was not that "damned crazy yet."About fiveminutes later,Schwinghamer returned and told Huebner that he had heard thathe was "an awfully strong union member" and asked his reasons for being sucha,strong union member.Huebner replied that he did not know whether he wasstronger than anybody else but that he aid think"a good union in the rightplace was all right."'Some time during the fall of 1941,Schwinghamer asked an employee,JosephHerzog,.whether he' was going to "that meeting."'Herzog said that he was andSchwingliamer walked away shaking his head.The foregoing conversation tookplace in the plant and while Schwinghamer did not use the word"Union,"Herzog understood that Schwinghamer was referring to a meeting of theUnion which'was to be held, and the undersigned so finds. About the sametime, also during the fall of 1941,Bernard J.Winkler, the foreman of thefinishing room in which Herzog was working, had at least one conversation withHerzog in which Winkler'toldHerzog that the C.I.0 was linked up withCommunism'On one Thursday night during November,1941, Superintendent Schwinghamerwas seen standing upon the north steps of the court house in Jasper about9 o'clock while the members of the Union were leaving a meeting of the Union.The only exit from the union hall was at street level on the public square whichsurrounds the court house.'That exit-was in plain view diagonally about 100feet across the street from where Schwinghamer was standing alone on thecourt house steps.The public square was well lighted,and while Schwinghamerwas not seen making notes,he was in a position to see clearly all personsleaving the Union's meeting hall.The place of the union meetings was wellknown in the community and was known to Schwinghamer.The Union wasthen holding meetings every Thursday night. One of those who observedSchwinghamer standing on the court house steps as above described was Leo.Lannan,whose subsequent discharge is discussed below.'During November,some time after Superintendent Schwinghamer had beenobserved upon the court house steps,he went to Lannan one morning at hisplace of work and told him that he had heard that he was trying to get4Huebner and Schwinghamer had previously attended a number of dancestogether6The above finding is based upon testimony of Huebner which the undersigned believes.Schwinghamer admitted asking Huebner upon one occasion if lie had beento a dance thenight before but denied knowing that it was a dance given by the UnionHe also deniedthat he had ever said anythingto anyemployee about the Union.OThe findings concerning Schwinghamer's and Winkler's conversations with Herzog arebased upon testimony of Herzog which the undersigned accepts.Schwinghamer deniedmaking any'comuent to Herzog aboutthe'Union.Winkler testifiedthat lie did not remem-her having any such conversation with Hen zog and that if lie had had such it convci s.ition liewould have remembered it.7The count house is'the dominant building in downtown Jasper,being locatedat the placewhere the two main streets forum it public square surroundingitManyof the principalbusiness buildings are upon this public square facing the court house8The above findings are made upon testimony of Leo Klein,AndyBettag, and Leo Lannan,whose testimony was substantially in accord concerningthe incidentwhileKlein was annefnber of the Union,lie had never worked for the respondent and wasworking for theWPA at thetime of thehearing.The undersigned believes his testimony.Bettag,waspresident of the Union and wasa fottliightand credible witnessAlthough Lannan wasupon occasions confused and resentful during his testiniony,the undersigned is convincedthat Lannan was, on the whole, a truthful witnessSchwinghamer testified that he hadnever in his life stood upon the court house steps in the evening and had never seen,menleaving the Union's place of meeting.He also testified that lie had not been in downtownJasper on Thursday night for a year and it half and that he went downtown only onWednes-day nights for band concont^,because his son played in the band. IJASPER CHAIRCOMPANY533members for the C. I 0 Lannan replied that he did not know that he wastrying so bard to get members but that he thought a good union "would bea nice thing" and would help them all. Schwinghamer stated that the C. I. 0.was no good and was "nothing but damn Communism." Lannan asked Schwing-,hamer what Communism was. Schwinghamer did not answer Lannan's question,but said that no union was needed and walked away. About 15 minutes laterSchwinghamer returned and told Lannan that he had been watching him.Lannan replied that he knew it. Schwinghamer said to Lannan that he hada notion to fire him; told him to get to work and "by God" work hard; andstated that he could make it ""damn hard" on.Lannan.9About 9 o'clock on Tuesday morning, February 17, 1043, Schwinghamer wentto Lannan at his place of work on the double sander and asked hum to go outto the lumber yard to work. Such work was heavy work and involved liftinglarge boards in unloading lumber from a box carDuman, who was 50 yearsold and had worked for the respondent for almost 17 years, could operate anumberof different machines, all of which involved light work. -He had notbeen asked to help unload lumber for over 5 years. It was cold that day andLannan was dressed in light clothing as his machine was near a heater. Alsohe had had,a tooth extracted on the preceding Saturday.Lannan told Schwing-hamer that he was not able to go out to work in the yard ; that he had had atooth pulled the preceding Saturday ; that a stitch had had to be taken whichhad left his jaw pretty sore; that he had on thin clothes and was not dressedto go outside ; and that he had not worked outside for over 5 years. ThereuponSchwinghamer said, "You ain't going then, are you?" and Lannan replied, "I:can't go."Schwinghamer then left and went to the office where he told Louisrefused to work in the yard and that he was going to discharge him.Koerneragreed and told the bookkeeper to make out Lannan's check. Schwinghamerthen returned to the plant ; handed Lannau his check ; said, "Now, by God, youare fired;" and added, "Go up and let Andy Bettag get you a job." Lannanasked Schwinghamer to go to the office with him but Schwinghamerrefused.Lannan then went to the office and saw Koerner.He told him that it was coldand disagreeable outside; that he had just had a tooth pulled; and that he wasnot able to go out in the yardLannan showed Koerner the place from whichthe tooth had been pulled.Koerner looked at it and told Lannan that Schwing-hamer was the boss.That, afternoon, Lannan went to the home of Andy Bettag,9The findings as to the conversation between Schwinghamer and Lannan are based upontestimony of Lannan, and corroborating testimony of Edward Braun, the former employeeof the respondent who had voluntarily quit workBraun. who was working about 10 feettestified by Lannan, but testified that upon one occasion lie had told Lannan that he hadheard be was trying to sign men for the Union during working hours and that he was tostop it.Schwinghamer testified that he talked to Lannan because an employee had reportedthat Lannan had been interfering with his workThat employee, Robert Schroeder, testi-fied that in the fall of 1041 he had complained to Seiminghainer that Lannan had bothered'him about six times at his work by soliciting him for union membershipLannan, who wasactive in soliciting union membership. testified that while he lied' asked Schroeder to jointhe Union two or three tines outside the plant, he lied never approached Schroeder at hasworkLannan's denial of solicitation during woikiig hours is believable in view of thetestimony of an employee called by the respondent, Ralph Schneider, who worked with Lan-nan on the double sanding machine for several months hetore Lamma's dischargeSchneidertestified, that he had worked with Lann.in for about 6 months and that Lannan bad nevertalked to him about the Union or tried to get him to join 534DECISIONSOF NATIONAL LABOR,RELATIONS BOARDthe union president whom Schwinghamer had mentioned that morning, and toldBettag of the circumstances surrounding his discharge.10During May 1942, Local 331 of the Furniture Workers succeeded Local 331of the Construction Workers, and Fred Fulford took up his work as Interna-tional representative of the Union in Jasper. Thereafter, shortly before 1o'clock one day during June, while representatives of the Union were adver-tising a union meeting through a loud speaker on a car_outside of the plant,Schwinghamer said in the presence of a number of employees, "Let them goahead.It won't do them a damn bit of good." 11 About this time, Superintend-ent Schwinghamer was twice again' seen on the public square within approxi-mately 100 feet of the meeting place of the Union on Thursday evenings at thetime men were leaving the Union meetings. On the first occasion, he wasseen standing on a street, corner sometime in June.On the second occasion,sometime in July, Schwinghamer was standing on the north steps of the courthouse where he had been seen the previous November.About July 23, shortly before 7 o'clock in the morning when Fulford andanother organizer, Frank Douthitt, were distributing hand bills in'front of theplant, Schwinghamer remarked in the presence of some 15 or 20 employees,"I wonder where those union organizers are getting all that paper. I thoughttherewas a paper shortage.", Shortly thereafter Schwinghamer also said,"I wonder who is paying those guys for being around here causing all thistrouble." nillThe above findings as to the events of February 17 are based largely on testimony ofLannan.His testimony was corroborated in ceitain respects by that of Bettag and KoernerBettag testified that, on the afternoon of February 17, Lannan came, to his home and toldhim that Schwinghamer had asked him to work in the yard; that he had told Schwinghamerthat he was not able to do so ; and that thereafter Schwinghamer had handed him his checkwith the remark. "You are firedYou go up to Andy Bettag. Let him give you a Job "Bettag also testifled,that it had been cold on February 17 and had snowed a little at noon,Koerner testified that Lannan came to the office ; returned his check, indicating that he didnot want it;' and said that he had done the company lots of favors and that he had had atooth pulled and could not work outside. . Koerner further testified that Lannan had showedhim the place where the tooth had been pulled, that the gum had appeared to be normal, andthat lie had then told Lannan that he-was throughThe fact that unloading lumber washeavy work, while machine work was light work, is clearly established by the record and wasobvious when the undersigned visited the plant in the company of all counselSchwinghamer testified that Lannan had been walking around all morning without much to do, that,when he had asked Lannan to work in the yard, Lannan refused without offering anyexplanation of his refusal ; that he had asked Lannan for no explanation although Lannanhad never refused to do as requested previously during his long period of employment; thathe had asked Lannan why he did not quit if be did not want to work; and that Lannan hadreplied that he would not quit, that Schwinghamer could not fire him, and that some dayhe was going to tell Schwinghamer what to do in the plantThe only person who was in aposition to overhear any part of,either of the conversations on February 17 between Lannanand Schwinghamer was Ralph Schneider, who was working on the double sander with Lui-nan.Schneider testified, when called by the respondent, that he heard Schwinghamer askLannan to go to the yard and that Lannan "shook his head and says no, he wouidn t go "Schneider also testified that he heard nothing, further because be left his machine at thattime11The finding is based upon testimony of Huebner which the undersigned credits.Schwinghamer denied making the statement."The above finding is made upon testimony of Fulford and Huebner which the under-signed creditsSchwinghamer testified that he heard the remark conceining the papershortage made by an employee, Louis Kuper. `Schroeder and Kuper both testified thatKuper made the statement concerning the paper shortageKuper was not a creditablewitnessHis testimony that be had not seen Fulford before the heating was contradictedby the testimony of four credible witnesses, Fulfoid. Bettag, Anrbs, and Morton, all of whomtestified that about August 7, some three weeks before Kuper testified, he had been visitedat his home by FulfordIt was Schroeder who testified-that he reported Lannan to Schwing-hamer in the fall of 1941. -''1 JASPER CHAIR COMPANY535On July 30, shortly before 5 o'clock in the afternoon, organizers Fulford andDouthitt went to the plant to distribute union leaflets.While they were sittingand said, "I see you slackers are back again. If you come over here,'I willknock your damned heads off." Some 15 minutes later Schwinghamer walkedalong behind the approximately 12 automobiles parked on the side of the streetnext to theplant."As testified by Bettag and Schwinghamer,a conversation took place betweenthem on July 30 when Bettag gave Schwinghamer a union leaflet. The con-versation concerned whether or not the Union could win an election in anotherfurniture factory in Jasper.Bettag contended that the Union could andSchwinghamer that it could not. The discussion finally reached'the pointwhere Schwinghamer,according to his own testimony,said that he was willingto bet "any amount" that the Union could not win the election.About 7:15 on the morning of July 31,Schwinghamer went to employeeAlbert Braun at his machine in the plant and said, "I heard you was out withthem Union guys last night." Schwinghamer then asked, "Did you get enoughbeer?"Braun did not answer and Schwinghamer left.He returned about 10minutes later and said,"Albert, allI am asking of you is not to start anytrouble in here."Braun said that he would not.'B. Conclusions concerning the unfair labor practices1. Interference, restraint, and coercionFrom the facts found above concerning the activities of the respondent'ssuperintendent,William Schwinghamer,and one of the respondent's foremen,Bernard Winkler,during the period from the fall of 1941 to the summer of1942, it is clear that the respondent has engaged in a course of action for thepurpose of interfering with the self-organization of its employees by interro-gating employees regarding union affiliations;by making derogatory remarksconcerning the Union;by intimidating and attempting to intimidate employeesand otherpersons participating in union activities;by interfering with unionorganization and activities;and by keeping under surveillance union meetingsand activities,1ias alleged in paragraph 5 of the amended complaint.The undersigned does not believe that the evidence warrants a finding thatthe respondent discriminated against union members in the distribution ofovertime workLannan testified that be was not given extra overtime work13The above findings are based upon testimony of Fulford which the undersigned accepts.Schwinghamer testified that he found Fulfoid standing outside the building handing leafletsto employees in the plant;that Fulford then went across the street and asked him to comeacross the street;that he said he would not;and that he just asked Fulford to stay awayfrom the plant and not interfere with the men.14The above finding is made upon the credible testimony of Albert Braun.Schwinghamerdenied making the statements13Although the respondent's president, Louis Koerner,was seen frequently at night on adrug store corner on the public square, near the entranceto theunion hall,no finding is madeherein that his presence there was for the purpose of surveillance of union meetings.Hewas seen there on nights other than those of union meetingsThe corner was one uponwhich several of Koerner's friends met and Koerner sometimes played caids in the drugstore, which was owned by'a friend.Koerner had frequented that corner with his friendsapproximately tbice evenings a week for some yearsFiom all of the evidence,the under-signed does not believe that Koerner's presence on that corner was for the purpose of ob-serving who attended union meetings.However, the undersigned is convinced that Sch«ing-bamei's presence on the public square as set out above was for the purpose of suiveillanceof union meetings. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring some 2 months in the winter of 1941, but such discrimination was deniedby Schwinghamer and Robert Kieffner, machine room foreman. The plantas a whole worked regularly 15 hours overtime.The work week was 55 hours,40 hours of which was paid for at straight time, and 15 hours.at time and ahalf.Launan admitted that he worked whenever the entire plant worked,but stated that he was not'called back in the evening upon occasions when hismachine operated on extra overtime.He was not able to identify such eve-nings'or indicate who operated his machine on extra evening overtimeAc-cordingly, it will be recommended below that the complaint be dismissed inso-far as it alleges that the respondent has discriminated against unionmembersin the distribution of overtime work.'The undersigned finds that the respondent, by interrogating employees re-garding union affiliation, by` making derogatory remarks concerning the Union,by intimidating and attempting to intimidate employees and otherpersonsparticipating in union activities, by interfering with union organization andactivities, and by keeping under surveillance union meetings and activities, hasinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.2.The discharge of Leo LannanThe respondent contends that Launan was discharged on February 17, 1942,because of his insubordination, his refusal to obey orders, and hischallengingof Superintendent Schwinghamer's authority, such misbehaviorcoming as aculmination of several years of unsatisfactory work, concerning whichno actionhad been taken because of Lannan's long period of employmentand his largefamily.Lannan had worked for the respondent for almost 17 years, and had operatedseveral types of machines.He had a large family, but the respondent'switnesseswere in disagreement as to whether he had been retained because of his familyresponsibilities.'"There is contradictory testimony as to Layman's efficiency.Some of the respondent's evidence was obviously exaggeratedFor instance, atone point Schwinghamer testified that he had had to speak to Lannan almostevery day. It is not reasonable that any man would have been retained almost17 years if he had been damaging as much material and woiking as inefficientlyas some of the respondent's witnesses testified Launan hadOn the whole, therespondent's evidence concerning Lannan's inefficiency was inconsistent andunconvincing.Launan admitted that he made some mistakes but insisted thathis work had never been considered unsatisfactory.The undersigned believesand finds that Lannan was a satisfactory employee and that theevidenceproduced by the respondent to the contrary does not fairly portray Lannan'slong service to the respondent. In any' event, Koerner, Schwinghamer, andKieffner all testified that Lannan would not have been discharged had it notbeen for the events of February 17.The undersigned is convinced and finds that Schwinghamer's request thatLaunan go into the yard to help unload lumber on February 17 was nota reason-able request made in good faith. There were tww o regular employees in the lumberyard.Upon occasions, other employees were sent to the yard to assist them.It took four employees, to unload a car ; at such times two' extra,men weresent to the yard.When at the same time a car was beingunloaded, a dry18While Schwinghamer and' Kieffner testified that they had considered Lannan's familyresponsibilities in refraining from discharging him, President Koerner testified only that hehad hoped that Lannan's work would improve.' .JASPER CHAIR COMPANY537kiln was also being filled, it took four extra men since it took two men to loadlumber for the kiln.On February 17, a car was being unloaded at the sametime a kiln was being filled ; hence four extra men were needed to assist thetwo regular yard menOn the whole, the newer employees were used, for theheavy work in the yard, and almost all of those so used were younger thanLannan.New employees were paid a somewhat lower rate. than experiencedmachine operators, and employees who were temporarily assigned to work inthe yard continued to receive their regular rates of pay. In addition to thetwo regular yard employees, three men were customarily assigned to yard work'According to Schwinghamer, there were over 40 employees whom he had usedin the yard during the previous few years. Lannan had not been so used forover 5 years.' It was the practice to take employees whose work was not neededat the time they were sent to the yardThat Lannan had work to do at thetime Schwinghamer asked him to go to the yard is shown not only by Lannan'stestimony as corroborated by that of the other witnesses, but also by the fact thata younger and less experienced employee, Hugo Poe, was put on Lannan'smachine immediately after Lannan was discharged. Poe had previously workedin the yard upon several occasions,18 and Leo Rohhmin, one of the threeemployees usually sent to the yard, was not asked to go until after Lannanwas discharged.Even if it be conceded that Schwinghamer's instruction to Lannan on Febru-ary 17 was a reasonable one, clearly Lannan's explanation of why he did notfeel able to work in the yard was appropriate when all of the circumstancesare taken into consideration.The undersigned' is convinced and finds thatthe respondent's conduct' on February 17 in discharging Lannan because liesaid lie could not work in the yard constituted a culmination of the respondent'sresentment against LannanThe undersigned does not believe that the accumu-lated resentment had been caused by Lannan's poor work or had been heldin check because ofihis long service and family responsibilities.Considerationfor Lannan's long service and family responsibilities would have indicatedprocedure different from that, followed by the respondent on February 17.Theundersigned believes and finds that the key to the respondent's motivation indischarging Lannan is to be found in the statement made by Schwinghamerto Lannan when lie handed him his check, namely: "Now, by God, you are fired.Go up and let Andy Bettag get you a job " For some months the respondenthad known that Lannan was active in soliciting membership for the Union.The record clearly establishes Schwinghamer's strong feeling against the Union.The undersigned believes and finds that both Schwinghamer's request on Febru-ary 17 that Lannan go into the yard and his subsequent discharge of Lannanbecause' he tried to explain that he could not, stemmed from Schwmghamer'sresentment against Lannan because of Lannan's activities on behalf of theUnion 3517Rohhnan, Scherman, and Urban Schwinghamer11 Schwinglianier at fist testified that Poe, a relatively new employee about 30 years ofage, had nevei yet worked in the yard but that he was "liable to take him tomoi row "Helater admitted that Poe had worked in the yardKieffner testified that Poe had woiked inthe Yard several tunes during his previous year of employment.' Poe was not called totestify19 Iii reaching the above conclusion the undersigned has given due consideration to thefact that at a heai nig before a referee concerning his unemployment compensation, whichheaiing was held about a month after Latvian's discharge, Lannan was asked if he was con-tending that he was discharged for union activities and replied, "No, they never mentionedanything about the union that day at all "At the hearing in the instant matter, Lannanadmitted that he had given the foiegomg testimony, but stated that lie had understood the 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds that the respondent, by its discharge of Leo Lannan on,February 17, 1942, and its subsequent refusal to reemploy him, discriminated inregard to the hire'and tenure of employment of Lannan and thereby discouragedmembership in the Union, and'that the respondent thereby interfered with,restrained, and'coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.'s-V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom, and take certainaffirmative action which the undersigned finds necessary to ; effectuate' thepolicies of the Act./-Having found that the respondent discriminated in regard to the hire andtenure of employment of Leo Lannan by discharging him on February 17, 1942,the undersigned will recommend that the respondent offer immediate and fullreinstatement to Leo Lannan to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges, making himwhole for any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him by payment to him of a sum of money equal to theamount which he normally would have earned as wages from the' date of suchdiscrimination to the date of the offer of reinstatement, less his netearnings R0during said period.Upon the foregoing findings,of fact, and upon the entire record in the case, theundersigned makes the following:-CONCLUSIONS OF LAW1.The United Furniture Workers of America, Local No. 331, affiliated with theCongress of Industrial Organizations,is,and the United Construction WorkersOrganizingCommittee,Local No 331, affiliated with the Congress of IndustrialOrganizations,was a labor organization within the meaning of Section 2 (5) ofthe Act.question to be whether or not Schwinghamer had asked him anything about the Union ortalked about the Union that day. From thefindingsset forth above, it is evident thatSchwinghamer did not discuss the Union witb'Lannan on February 17, nor did Lannan sotestify at any point during the leaiing herein. It is reasonable to believe, in view of hisfourth grade education and his confusion at certain questions during the i-earmg herein,that Lamina misunderstood the question addressed to him during the unemployment com-pensation hearing.m By net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter,of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N. L R B 440. Monies received for workperformed upon Federal, State, county, municipal, or other work-relief projects shall beiconsidered as earnings.SeeRepublic Steel Corporationv N. L R.B.,311 U S 7 ' JASPER CHAIRCOMPANY5392.By discriminating in regard to the hire and tenure of employment"of LeoLannan and thereby discouraging membership in United Construction WorkersOrganizing Committee,Local No. 331,affiliated with the Congress of IndustrialOrganizations,and United Furniture Workers of America, Local No 331,affiliatedwith the Congress of Industrial Organizations,the respondent has engaged inand is engaging in unfair labor practices,,within the meaning of Section 8 (3)of the Act3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1) ofthe Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and(7) of the Act.5The respondent has not engaged in unfair labor practices by discriminatingagainst union members in the distribution of overtime work.RECOM1IENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Jasper Chair Company, its officers,agents, successors, and assigns shall:1.Cease and desist from.(a)Discouraging membership in the United Furniture Workers of America,Local No 331, affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, by discharging any of its employees orin any other manner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing -its em-ployees in the exercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection, as guaranteed in Section 7 of the Act.2Take then following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Leo Lannan immediate and full reinstatement to his former orsubstantially equivalent position,, without prejudice to his seniority and otherrights and privileges ;(b)Make whole Leo Lannan for any loss of pay he may have suffered by reasonof the respondent's discrunination against him, by payment to him of a sum ofmoney equal to that which-he would normally have earned as wages from Feb-)may 17, 1942, to the date of the respondent's offer of reinstatement, less his netearnings 2' during said period;(c)Post immediately in conspicuous places throughout its Jasper, Indiana,punt and maintain for a period of at least sixty (00) consecutive days from thedate of posting, notices to its employees stating (1) that the respondent will notengage in the conduct from which it has been recommended that it will cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that the re-spondent will take the affirmative action set forth in paragraph 2 (a) and (b) ofthese recommendations; and (3) that the respondent's employees ' are free tobecome or remain members of United Furniture Workers of America, Local No.331, affiliated with the Congress of- Industrial Organizations, and that the re-"Seefootnote 20 540DECISIONS OF NATIONALLABOR RELATIONS BOARDspondent will not in any manner discriminate ag,nnst any employee because ofmembership in or activity on behalf of that organization ;(d)Notify the Regional Director for the Eleventh Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommended that, unless on or before twenty (20) days from the(late of the receipt of this Intermediate Report, the respondent notifies said Re-gional Director in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondent totake the action aforesaid.It is further recommended that the complaint be dismissed insofar-as it alleges,that the respondent has discriminated against union members in the distributionof overtime work.As provided in Section 33 of Article II of the Rules. and. Regulations of the Na-tional Labor Relations Board, Series 2-as amended-any party may within thirty(30) days from the date of the entry of the order transferring the case. to theBoard, pursuant to Section 32 of Article II of said Rules and Regulations. filewith the Board, Shoreham Building, Washington, D. C., an original and four 'copies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within' twenty'(20) days after—the(late of the order transferring the case,to the Board.E_1RL S. BL'LLMANTrial Examaner.Dated September 28, 1942.